UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15663 AMERICAN REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2847135 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)xYes ¨No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at May 5, 2012) AMERICAN REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2012 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 33 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item6. Exhibits 34 SIGNATURES 35 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($3,168and $1,752,for 2012 and 2011) Real estate subject to sales contracts at cost, net of depreciation ($10,000 and $9,790 in 2012 and 2011) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $100,713 and $104,969 in 2012 and 2011 from affiliates and related parties) Non-performing(including $3,279 and $0 in 2012 and 2011 from affiliates and related parties) Less allowance for estimated losses (including $18,962 and $8,962 in 2012 and 2011 from affiliates and related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated subsidiaries and investees Other assets (including $22 and $11 in 2012 and 2011 from affiliates and related parties) Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held-for-sale Notes related to subject to sales contracts Stock-secured notes payable and margin debt Affiliate payables Deferred gain (including $77,227 and $71,964 in 2012 and 2011 from sales to related parties) Accounts payable and other liabilities (including $1,861 and $1,822 in 2012 and 2011 to affiliates and related parties) Shareholders’ equity: Preferred stock, $2.00 par value, authorized 15,000,000 shares, issued and outstanding Series A, 3,353,954 shares in 2012 and 2011 (liquidation preference $10 per share), including 900,000 shares in 2012 and 2011 held by subsidiaries Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2012 and in 2011 Treasury stock at cost; 415,785 shares in 2012 and 2011 and 234,314 and 236,587 shares held by TCI as of 2012 and 2011. ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive income ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $167 and $0 for the three months ended 2012 and 2011 respectively from affiliates and related parties) $ $ Expenses: Property operating expenses(including $307 and $297 for the three months ended 2012 and 2011 respectively from affiliates and related parties) Depreciation and amortization General and administrative(including $922 and $1,187 for the three months ended 2012 and 2011 respectively from affiliates and related parties) Provision on impairment of notes receivable and real estate assets - Advisory fee to affiliate Total operating expenses Operating income ) Other income (expense): Interest income(including $3,431 and $466 for the three months ended 2012 and 2011 respectively from affiliates and related parties) Other income (including $1,500 and $0 for the three months ended 2012 and 2011 respectively from affiliates and related parties) Mortgage and loan interest (including $922 and $306 for the three months ended 2012 and 2011 respectively from affiliates and related parties) ) ) Loss on sale of investments ) - Earnings from unconsolidated subsidiaries and investees ) Total other expenses ) ) Loss before gain on land sales, non-controlling interest, and taxes ) ) Gain (loss) on land sales ) Loss from continuing operations before tax ) ) Income tax benefit Net loss from continuing operations ) ) Discontinued operations: Loss from discontinued operations ) ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) ) Net income from discontinued operations Net loss ) ) Net loss attributable to non-controlling interest Net loss attributable to American Realty Investors, Inc. ) ) Preferred dividend requirement ) ) Net loss applicable to common shares $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Three Months Ended March 31, 2012 (unaudited) (dollars in thousands) Accumulated Total Comprehensive Series A Preferred Common Stock Treasury Paid-in Retained Other Comprehensive Non-controlling Capital Loss Stock Shares Amount Stock Capital Earnings Income (Loss) Interest Balance, December 31, 2011 $ $ ) $ $ $ ) $ $ ) $ ) $ Net loss ) ) - ) - ) Sale of controlling interest - Acquisition of non-controlling interest ) - ) Sale of non-controlling interest ) - ) Distribution of non-controlling interest ) - ) - - - Series A preferred stock cash dividend ($1.00 per share) ) - ) - - - Balance, March 31, 2012 $ $ ) $ $ $ ) $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) For the Three Months Ended March 31, (dollars in thousands) Net loss $ ) $ ) Other comprehensive loss Unrealized loss on foreign currency translation - ) Unrealized gain (loss) on investment securities - - Total other comprehensive loss - ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to American Realty Investors, Inc. $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended March 31, (dollars in thousands) Cash Flow From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss applicable to common shares to net cash used in operating activities: Gain on sale of land ) Gain on sale of income producing properties ) ) Depreciation and amortization Provision for impairment of notes receivable and real estate assets - Amortization of deferred borrowing costs Earnings from unconsolidated subsidiaries and investees ) 95 (Increase) decrease in assets: Accrued interest receivable ) ) Other assets - Prepaid expense 68 Escrow Rent receivables ) ) Affiliate receivable - ) Increase (decrease) in liabilities: Accrued interest payable ) Affiliate payables ) ) Other liabilities ) ) Net cash used in operating activities ) ) Cash Flow From Investing Activities: Proceeds from notes receivables Origination of notes receivable ) - Proceeds from sales of income producing properties Proceeds from sale of land Proceeds from sale of investment in unconsolidated real estate entities - Proceeds from sale of investments - Investment in unconsolidated real estate entities ) Improvement of land held for development ) ) Improvement of income producing properties ) ) Acquisition of non-controlling interest ) ) Sale of non-controlling interest ) - Sale of controlling interest Construction and development of new properties ) ) Net cash provided by investing activities Cash Flow From Financing Activities: Proceeds from notes payable Recurring amortization of principal on notes payable ) ) Debt assumption by buyer, part of seller proceeds ) - Payments on maturing notes payable ) ) Stock-secured borrowings and margin debt - Deferred financing costs ) ) Distributions to non-controlling interests ) ) Preferred stock dividends - Series A ) ) Repurchase of common stock/treasury stock - ) Conversion of preferred stock into common stock - 31 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Schedule of noncash investing and financing activities: Notes receivable received from affiliate $ $ - The accompanying notes are an integral part of these consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Organization As used herein, the terms “ARL”, “the Company”, “we”, “our” or “us” refer to American Realty Investors, Inc., a Nevada corporation, which was formed in November 1999.In August 2000, the Company acquired American Realty Trust, Inc. (“ART”), a Georgia corporation and National Realty, L.P. (“NRLP”), a Delaware partnership. The Company is headquartered in Dallas, Texas and its common stock trades on the New York Stock Exchange (“NYSE”)under the symbol (“ARL”). Approximately 87.6% of ARL’s stock is owned by affiliated entities.ARL owns approximately 82.7% of the outstanding shares of common stock of Transcontinental Realty Investors, Inc. (“TCI”), a Nevada corporation, which has its common stock listed and traded on the New York Stock Exchange (“NYSE”) under the symbol (“TCI”).ARL is a “C” corporation for U.S. federal income tax purposes and has consolidated TCI’s accounts and operations since March 2003. TCI, a subsidiary of ARL, owns approximately 81.1% of the common stock of Income Opportunity Realty Investors, Inc. (“IOT”). Effective July17, 2009, IOT’s financial results were consolidated with those of ARL and TCI and their subsidiaries. Shares of IOT are traded on the American Stock Exchange (“AMEX”) under the symbol (“IOT”). ARL invests in real estate through direct ownership, leases and partnerships and also invests in mortgage loans on real estate.Prime Income Asset Management, LLC (“Prime”) served as the Company’s external Advisor and Cash Manager until April 30, 2011.Prime also served as an Advisor and Cash Manager to TCI and IOT.Effective April 30, 2011, Pillar Income Asset Management, Inc. (“Pillar”) became the Company’s external Advisor and Cash Manager under similar terms as the previous agreement with Prime.Pillar also serves as an Advisor and Cash Manager to TCI and IOT.Regis Realty Prime, LLC (“Regis”) manages our commercial and hotel properties, and provides brokerage services.ARL engages third-party companies to lease and manage its apartment properties.We have no employees. Properties We own or had interests in a total property portfolio of 67 income-producing properties as of March 31, 2012.The properties consisted of: • 17 commercial properties consisting of 11 office buildings, one industrial warehouse, four retail properties and one parking garage, comprising in aggregate approximately 3.9million rentable square feet; • One hotel comprising 161 rooms; • 49 apartment communities totaling 9,097 units, excluding apartments being developed; and • 5,125 acres of developed and undeveloped land. We join with various third-party development companies to construct residential apartment communities. We completed construction on five construction projects in 2011 and are in the predevelopment process on several residential apartment communities, scheduled for construction in 2012. At March 31, 2012, we had no apartment projects in development. The third-party developer typically holds a general partner as well as a limited partner interest in a limited partnership formed for the purpose of building a single property while we generally take a limited partner interest in the limited partnership. We may contribute land to the partnership as part of our equity contribution or we may contribute the necessary funds to the partnership to acquire the land. We are required to fund all required equity contributions while the third-party developer is responsible for obtaining construction financing, hiring a general contractor and for the overall management, successful completion and delivery of the project. We generally bear all the economic risks and rewards of ownership in these partnerships and therefore include these partnerships in our consolidated financial statements. The third-party developer is paid a developer fee typically equal to a percentage of the construction costs. When the project reaches stabilized occupancy, we acquire the third-party developer’s partnership interests in exchange for any remaining unpaid developer fees. A maritime harbor town is being constructed on the 420 acre site of the former naval base of Olpenitz between the mouth of the River Schlei and the Baltic Sea in the state of Schleswig-Holstein in North Germany. The project is located less than 30 miles from the Danish border. The town will comprise a marina offering several thousand moorings, premium vacation homes each with their own landing stage as well as exclusive hotels, restaurants, shops and a range of leisure activities from sailing to golfing to cross-country skiing. At the current time over 50 lots in Phase One, of an initial 180, have been sold and are in various stages of construction. 8 Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being misleading.In the opinion of management, all adjustments (consisting of normal recurring matters) considered necessary for a fair presentation have been included.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for other interim periods or for the full fiscal year. The year-end consolidated balance sheet at December31, 2011 was derived from the audited financial statements at that date, but does not include all of the information and disclosures required by GAAP for complete financial statements.For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011.Certain 2011 financial statement amounts have been reclassified to conform to the 2012 presentation, including adjustments for discontinued operations. Principles of consolidation The accompanying financial statements include the accounts of the Company, its subsidiaries, generally all of which are wholly-owned, and all entities in which we have a controlling interest.Arrangements that are not controlled through voting or similar rights are accounted for as a Variable Interest Entity (“VIE”), in accordance with the provisions and guidance of ASC Topic 810 “Consolidation”, whereby we have determined that we are a primary beneficiary of the VIE and meet certain criteria of a sole general partner or managing member as identified in accordance with Emerging Issues Task Force (“EITF”) Issue 04-5, Investor’s Accounting for an Investment in a Limited Partnership when the Investor is the Sole General Partner and the Limited Partners have Certain Rights (“EITF 04-5”).VIE’s are generally entities that lack sufficient equity to finance their activities without additional financial support from other parties or whose equity holders as a group lack adequate decision making ability, the obligation to absorb expected losses or residual returns of the entity, or have voting rights that are not proportional to their economic interests.The primary beneficiary generally is the entity that provides financial support and bears a majority of the financial risks, authorizes certain capital transactions, or makes operating decisions that materially affect the entity’s financial results.All significant intercompany balances and transactions have been eliminated in consolidation. In determining whether we are the primary beneficiary of a VIE, we consider qualitative and quantitative factors, including, but not limited to: the amount and characteristics of our investment; the obligation or likelihood for us or other investors to provide financial support; our and the other investors’ ability to control or significantly influence key decisions for the VIE; and the similarity with and significance to the business activities of us and the other investors.Significant judgments related to these determinations include estimates about the current future fair values and performance of real estate held by these VIE’s and general market conditions. For entities in which we have less than a controlling financial interest or entities where we are not deemed to be the primary beneficiary, the entities are accounted for using the equity method of accounting. Accordingly, our share of the net earnings or losses of these entities is included in consolidated net income.Our investment in Gruppa Florentina, LLC, is accounted for under the equity method. Our investments in Garden Centura, L.P. and LK-Four Hickory, LLC were accounted for under the equity method until December 28, 2011 and January 17, 2012, respectively, when they were sold to a third party. Real estate, depreciation, and impairment Real estate assets are stated at the lower of depreciated cost or fair value, if deemed impaired.Major replacements and betterments are capitalized and depreciated over their estimated useful lives.Depreciation is computed on a straight-line basis over the useful lives of the properties (buildings and improvements – 10-40 years; furniture, fixtures and equipment – 5-10 years).The Company continually evaluates the recoverability of the carrying value of its real estate assets using the methodology prescribed in ASC Topic 360, “Property, Plant and Equipment”.Factors considered by management in evaluating impairment of its existing real estate assets held for investment include significant declines in property operating profits, annually recurring property operating losses and other significant adverse changes in general market conditions that are considered permanent in nature.Under ASC Topic 360, a real estate asset held for investment is not considered impaired if the undiscounted, estimated future cash flows of an asset (both the annual estimated cash flow from future operations and the estimated cash flow from the theoretical sale of the asset) over its estimated holding period are in excess of the asset’s net book value at the balance sheet date.If any real estate asset held for investment is considered impaired, a loss is provided to reduce the carrying value of the asset to its estimated fair value. Real estate held for sale We periodically classify real estate assets as “held for sale”.An asset is classified as held for sale after the approval of our board of directors and after an active program to sell the asset has commenced.Upon the classification of a real estate asset as held for sale, the carrying value of the asset is reduced to the lower of its net book value or its estimated fair value, less costs to sell the asset.Subsequent to the classification of assets as held for sale, no further depreciation expense is recorded.Real estate assets held for sale are stated separately on the accompanying Consolidated Balance Sheets.Upon a decision to no longer market as an asset for sale, the asset is classified as an operating asset and depreciation expense is reinstated.The operating results of real estate assets held for sale and sold are reported as discontinued operations in the accompanying statements of operations.Income from discontinued operations includes the revenues and expenses, including depreciation and interest expense, associated with the assets.This classification of operating results as discontinued operations applies retroactively for all periods presented.Additionally, gains and losses on assets designated as held for sale are classified as part of discontinued operations. 9 Cost capitalization Costs related to planning, developing, leasing and constructing a property are capitalized and classified as Real Estate in the Consolidated Balance Sheets. We capitalize interest to qualifying assets under development based on average accumulated expenditures outstanding during the period. In capitalizing interest to qualifying assets, we first use the interest incurred on specific project debt, if any, and next use the weighted average interest rate of non-project specific debt. We capitalize interest, real estate taxes and certain operating expenses until building construction is substantially complete and the building is ready for its intended use, but no later than one year from the cessation of major construction activity. We capitalize leasing costs which include commissions paid to outside brokers, legal costs incurred to negotiate and document a lease agreement and any internal costs that may be applicable.We allocate these costs to individual tenant leases and amortize them over the related lease term. Fair value measurement We apply the guidance in ASC Topic 820, “Fair Value Measurements and Disclosures,” to the valuation of real estate assets.These provisions define fair value as the price that would be received to sell an asset or paid to transfer a liability in a transaction between market participants at the measurement date, establish a hierarchy that prioritizes the information used in developing fair value estimates and require disclosure of fair value measurements by level within the fair value hierarchy.The hierarchy gives the highest priority to quoted prices in active markets (Level 1 measurements) and the lowest priority to unobservable data (Level 3 measurements), such as the reporting entity’s own data. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date and includes three levels defined as follows: Level1– Unadjusted quoted prices for identical and unrestricted assets or liabilities in active markets. Level 2 – Quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – Unobservable inputs that are significant to the fair value measurement. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Newly issued accounting standards We have considered all other newly issued accounting guidance that is applicable to our operations and the preparation of our consolidated statements, including that which we have not yet adopted.We do not believe that any such guidance will have a material effect on our financial position or results of operations. NOTE 2. REAL ESTATE ACTIVITY The highlights of our significant real estate transactions for the three months ended March 31, 2012 are listed below: On January 3, 2012, we recognized the March 23, 2011 sale of 82.2 acres of land known as Denton Coonrod land located in Denton County, Texas to Cross County National Associates, LP, a related party under common control, for a sales price of $1.8 million. The existing mortgage of $0.8 million, secured by the property, was paid in full when ownership transferred to the existing lender. We recorded a gain on sale of $0.04 million on the land parcel. On January 17, 2012, we sold 100% of our stock in American Realty Trust, Inc. to One Realco Corporation, a related party under common control, for a sales price of $10.0 million. We provided $10.0 million in seller-financing with a five-year note receivable. The note accrues interest at 3.00% and is payable at maturity on January 17, 2017. The note is fully reserved by the Company.Subsequent to the sale ART filed for Chapter Eleven bankruptcy protection. On January30, 2012, we refinanced the existing mortgage on Parc at Maumelle apartments, a 240-unit complex located in Little Rock, Arkansas, for a new mortgage of $16.8 million. We paid off the existing mortgage of $16.1 million and $0.7 million in closing costs. The note accrues interest at 3.00% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on February1, 2052. 10 On February 2, 2012, TCI and its subsidiary, 1340 Poydras, LLC, executed a guarantor settlement and consent agreement with the lender for the Amoco building, Petra CRE CDO 2007-1, Ltd (“Petra”) to transfer ownership of the Amoco building to a new entity, 1340 Owner, LLC, which is affiliated with the existing lender, Petra. Regis will continue to manage the property while under Petra’s ownership and TCI will have an option to repurchase the property during the option term which shall end two years following the commencement of the agreement. We have deferred the recognition of the sale in accordance with ASC 360-20 due to our continuing involvement related to the obligations under the note and guaranty agreements and the repurchase option. On February 7, 2012, we recognized the September 1, 2011 sale of 22.92 acres of land known as Andrew B land, Denton County, Texas to TCI Luna Ventures, LLC, a related party under common control, for a sales price of $1.3 million. We received a credit of $2.1 million to satisfy a portion of the multi-tract collateral debt when ownership transferred to the existing lender.We recorded a gain on sale of $1.2 million on the land parcel. On February 23, 2012, we sold a 220-unit apartment complex known as Wildflower Villas apartments located in Temple, Texas for a sales price of $19.6 million.The buyer assumed the existing debt of $13.7 million secured by the property. We recorded a gain on sale of $3.6 million on the apartment sale. On February 27, 2012, we re-purchased 100% interest in Cross County National Associates, LP from ABC Land Real Estate, LLC and ABC Land & Development, Inc., both related parties under common control, for a sales price of $9.5 million. This entity owns a 307,266 square foot retail center known as Cross County Mall located in Mattoon, Illinois. We assumed the existing mortgage of $9.2 million, secured by the property. On March 22, 2011, we sold our ownership in Cross County National Associates, LP to ABC Land Real Estate, LLC and ABC Land & Development, Inc., both related parties under common control, for an amount equal to the re-purchase price.We did not recognize the March 22, 2011 sale in accordance with ASC 360-20 due to our continuing involvement, inadequate initial investment and questionable recovery of investment cost. Upon re-purchasing the ownership interests in the current period, the seller financing note of $0.3 million was cancelled.There is no change in the financial statements related to the March 22, 2011 sale or the subsequent re-purchase. On February29, 2012, we refinanced the existing mortgage on Huntington Ridge apartments, a 198-unit complex located in DeSoto, Texas, for a new mortgage of $15.0 million. We paid off the existing mortgage of $14.6 million and $0.4 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. On February29, 2012, we refinanced the existing mortgage on Laguna Vista apartments, a 206-unit complex located in Dallas, Texas, for a new mortgage of $17.7 million. We paid off the existing mortgage of $17.0 million and $0.3 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. On February 29, 2012, we refinanced the existing mortgage on Savoy of Garland apartments, a 144-unit complex located in Garland, Texas, for a new mortgage of $10.3 million. We paid off the existing mortgage of $10.2 million and $0.1 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. On March 1, 2012, we sold 100% of our interests in LaDue, LLC to ABC Land & Development, Inc., a related party under common control, for a sales price of $1.9 million. This entity owns 8.01 acres of land known as LaDue land located in Dallas County, Texas. We provided $1.3 million in seller-financing with a five-year note receivable. The note accrues interest at 5% and is payable at maturity on March 1, 2017. The buyer assumed the existing mortgage of $0.6 million, secured by the property. We have deferred the recognition of the sale in accordance with ASC 360-20 due to our continuing involvement, inadequate initial investment and questionable recovery of investment cost. On March 5, 2012, we recognized the September 1, 2011 sale of 7.39 acres of land known as DeSoto Ranch land located in DeSoto, Texas to TCI Luna Ventures, LLC, a related party under common control, for a sales price of $1.3 million. We received a credit of $1.0 million to satisfy a portion of the multi-tract collateral debt when ownership transferred to the existing lender.We recorded a gain on sale of $0.1 million on the land parcel. On March 27, 2012, we sold 319.07 acres of land known as Waco Ritchie land located in Waco, Texas for a sales price of $1.9 million. The existing mortgage of $1.5 million, secured by the property, was paid in full. We recorded a loss on sale of $0.8 million on the land parcel. 11 On March 28, 2012, we sold 29.59 acres of land known as Elm Fork land located in Carrollton, Texas for a sales price of $1.9 million. The existing mortgage of $1.8 million, secured by the property, was paid in full. We recorded a loss on sale of $1.3 million on the land parcel. In December 2010, there were various commercial and land holdings sold to FRE Real Estate, Inc., a related party under common control. During the first three months of 2011, many of these transactions were rescinded as of the original transaction date and were subsequently sold to related parties under the same ownership as FRE Real Estate, Inc. As of March 31, 2012, there is one commercial building, Thermalloy that remains in FRE Real Estate, Inc. We have deferred the recognition of the sales in accordance with ASC 360-20 due to our continuing involvement, inadequate initial investment and questionable recovery of investment cost. We continue to invest in the development of apartments and various projects.During the three months ended March 31, 2012, we have expended $3.1 million on construction and development and capitalized $0.1 million of interest costs. The properties that we have sold to a related party under common control and have deferred the recognition of the sale are treated as “subject to sales contract” on the Consolidated Balance Sheets.These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, we are currently in default on these mortgages primarily due to lack of payment although we are actively involved in discussions with every lender in order to settle or cure the default situation. We have reviewed each asset and taken impairment to the extent we feel the value of the property was less than our current basis. 12 NOTE 3. NOTES AND INTEREST RECEIVABLE A portion of our assets are invested in mortgage notes receivable, principally secured by real estate. We may originate mortgage loans in conjunction with providing purchase money financing of property sales. Notes receivable are generally collateralized by real estate or interests in real estate and personal guarantees of the borrower and, unless noted otherwise, are so secured. Management intends to service and hold for investment the mortgage notes in our portfolio. A majority of the notes receivable provide for principal to be paid at maturity. Our mortgage notes receivable consist of first, wraparound and junior mortgage loans (dollars in thousands): Borrower Date Rate Amount Security Performing loans: Miscellaneous non-related party notes Various Various Various security interests Miscellaneous related party notes (1) Various Various Various security interests Unified Housing Foundation, Inc. (Cliffs of El Dorado) (1) 12/27 5.25% 100% Interest in Unified Housing of McKinney, LLC Unified Housing Foundation, Inc. (Echo Station) (1) 12/27 5.25% 100% Interest in Unified Housing of Temple, LLC Unified Housing Foundation, Inc. (Inwood on the Park) (1) 12/27 5.25% 100% Interest in Unified Housing Inwood, LLC Unified Housing Foundation, Inc. (Kensington Park) (1) 12/27 5.25% 100% Interest in Unified Housing Kensington, LLC Unified Housing Foundation, Inc.(Lakeshore Villas) (1) 12/27 5.25% Unsecured Unified Housing Foundation, Inc.(Lakeshore Villas) (1) 12/27 5.25% Membership interest in Housing for Seniors of Humble, LLC Unified Housing Foundation, Inc. (Limestone Canyon) (1) 07/15 5.25% 100% Interest in Unified Housing of Austin, LLC Unified Housing Foundation, Inc. (Limestone Canyon) (1) 12/27 5.25% 100% Interest in Unified Housing of Austin, LLC Unified Housing Foundation, Inc. (Limestone Ranch) (1) 07/15 5.25% 100% Interest in Unified Housing of Vista Ridge, LLC Unified Housing Foundation, Inc. (Limestone Ranch) (1) 12/27 5.25% 100% Interest in Unified Housing of Vista Ridge, LLC Unified Housing Foundation, Inc. (Parkside Crossing) (1) 12/27 5.25% 100% Interest in Unified Housing of Parkside Crossing, LLC Unified Housing Foundation, Inc. (Sendero Ridge) (1) 07/15 5.25% 100% Interest in Unified Housing of Sendero Ridge, LLC Unified Housing Foundation, Inc. (Sendero Ridge) (1) 12/27 5.25% 100% Interest in Unified Housing of Sendero Ridge, LLC Unified Housing Foundation, Inc. (Timbers of Terrell) (1) 12/27 5.25% 100% Interest in Unified Housing of Terrell, LLC Unified Housing Foundation, Inc. (Tivoli) (1) 12/27 5.25% 100% Interest in Unified Housing of Tivoli, LLC Unified Housing Foundation, Inc. (Reserve at White Rock Phase I) (1) 12/27 5.25% 100% Interest in Unified Housing of Harvest Hill I, LLC Unified Housing Foundation, Inc. (Reserve at White Rock Phase II) (1) 12/27 5.25% 100% Interest in Unified Housing of Harvest Hill, LLC Unified Housing Foundation, Inc. (Trails at White Rock) (1) 12/27 5.25% 100% Interest in Unified Housing of Harvest Hill III, LLC Unified Housing Foundation, Inc.(1) 12/12 5.00% Unsecured Realty Advisors Management, Inc. (1) 12/16 4.00% Unsecured One Realco Corporation - ART Sale (1) 01/17 3.00% Unsecured Accrued interest Total Performing $ 114,810 Non-Performing loans: Ocean Beach Partners, L.P. (1) 12/11 7.00% Folsom Land (36 acres in Farmers Branch, TX) 130 Windmill Farms, L.P. 10/11 7.00% Unsecured Dallas Fund XVII L.P. (2) 10/09 9.00% Unsecured Leman Development, Ltd. 07/11 7.00% Unsecured Tracy Suttles 12/11 0.00% Unsecured Miscellaneous non-related party notes Various Various Various secured interest Accrued interest Total Non-Performing Allowance for estimated losses Total $ 100,587 (1)Related party notes (2) Note matured and an allowance was taken for estimated losses at full value of note NOTE 4. INVESTMENT IN UNCONSOLIDATED JOINT VENTURES AND INVESTEES Investments in unconsolidated joint ventures and other investees in which we have a 20% to 50% interest or otherwise exercise significant influence are carried at cost, adjusted for the Company’s proportionate share of their undistributed earnings or losses, via the equity method of accounting. Investments in unconsolidated joint ventures and other investees consist of the following: 13 Percentage ownership as of March 31, Garden Centura, L.P. (1) % % Gruppa Florentina, LLC (1) % % LK-Four Hickory, LLC (1) % % (1) Other investees Our partnership interest in Garden Centura, L.P. in the amount of 5% was accounted for under the equity method because we exercise significant influence over the operations and financial activities.We guaranteed the notes payable and controlled the day-to-day activities.Accordingly, the investment was carried at cost, adjusted for the companies’ proportionate share of earnings or losses. Our investments in Garden Centura, L.P. and LK-Four Hickory, LLC were accounted for under the equity method until December 28, 2011 and January 17, 2012, respectively, when the investments were sold to a third party. The following is a summary of the financial position and results of operations from our investees: For the Three Months ended March 31, Other Investees Real estate, net of accumulated depreciation $ $ Notes receivable Other assets Notes payable ) ) Other liabilities ) ) Shareholders' equity/partners capital ) ) Revenue $ $ Depreciation ) ) Operating expenses ) ) Gain on land sales - - Interest expense ) ) Income from continuing operations $ $ ) Income from discontinued operations - - Net income $ $ ) Company's proportionate share of earnings $ 24 NOTE 5. NOTES PAYABLE In conjunction with the development of various apartment projects and other developments, we drew down $0.9 million in construction loans during the three months ended March 31, 2012. On January30, 2012, we refinanced the existing mortgage on Parc at Maumelle apartments, a 240-unit complex located in Little Rock, Arkansas, for a new mortgage of $16.8 million. We paid off the existing mortgage of $16.1 million and $0.7 million in closing costs. The note accrues interest at 3.00% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on February1, 2052. 14 On February29, 2012, we refinanced the existing mortgage on Huntington Ridge apartments, a 198-unit complex located in DeSoto, Texas, for a new mortgage of $15.0 million. We paid off the existing mortgage of $14.6 million and $0.4 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. On February29, 2012, we refinanced the existing mortgage on Laguna Vista apartments, a 206-unit complex located in Dallas, Texas, for a new mortgage of $17.7 million. We paid off the existing mortgage of $17.0 million and $0.3 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. On February 29, 2012, we refinanced the existing mortgage on Savoy of Garland apartments, a 144-unit complex located in Garland, Texas, for a new mortgage of $10.3 million. We paid off the existing mortgage of $10.2 million and $0.1 million in closing costs. The note accrues interest at 3.03% and payments of interest and principal are due monthly based upon a 40-year amortization schedule, maturing on March1, 2052. The properties that we have sold to a related party under common control and have deferred the recognition of the sale are treated as “subject to sales contract” on the Consolidated Balance Sheets.These properties were sold to a related party in order to help facilitate an appropriate debt or organizational restructure and may or may not be transferred back to the seller upon resolution. These properties have mortgages that are secured by the property and many have corporate guarantees. According to the loan documents, we are currently in default on these mortgages primarily due to lack of payment although we are actively involved in discussions with every lender in order to settle or cure the default situation. We have reviewed each asset and taken impairment in the prior year to the extent we feel the value of the property was less than our current basis NOTE 6. STOCK-SECURED NOTES PAYABLE The Company has margin arrangements with various financial institutions and brokerage firms, which provide for borrowings of up to 50.0% of the market value of marketable equity securities.We also have other notes payable secured by stock.The borrowings under such margin arrangements and notes are secured by the equity securities of IOT, TCI, and ARL’s trading portfolio securities, and bear interest rates ranging from 4.00% to 10.00%per annum.Stock-secured notes payable and margin borrowings were $26.5 million at March 31, 2012. NOTE 7. RELATED PARTY TRANSACTIONS The following table reconciles the beginning and ending balances of accounts receivable from and (accounts payable) to affiliates as of March 31, 2012 (dollars in thousands): Pillar Balance, December 31, 2011 $ ) Cash transfers ) Advisory fees ) Commissions to Pillar/Regis ) Cost reimbursements ) Interest to Advisor ) POA fees ) Net income fee ) Expenses paid by Advisor ) Financing (mortgage payments) Note receivable with affiliate Sales/Purchases transactions ) Intercompany property transfers Balance, March 31, 2012 $ ) During the ordinary course of business, we have related party transactions that include, but are not limited to rent income, interest income, interest expense, general and administrative costs, commissions, management fees, and property expenses.In addition, we have assets and liabilities that include related party amounts.The affiliated amounts included in assets and liabilities, and the affiliated revenues and expenses received/paid are shown on the face of the financial statements. NOTE 8. OPERATING SEGMENTS Our segments are based on our method of internal reporting which classifies our operations by property type.Our property types are grouped into commercial, apartments, hotels, land and other operating segments.Significant differences among the accounting policies of the operating segments as compared to the consolidated financial statements principally involve the calculation and allocation of administrative and other expenses.Management evaluates the performance of each of the operating segments and allocates resources to them based on their net operating income and cash flow. 15 Items of income that are not reflected in the segments are interest, other income, gain on debt extinguishment, gain on condemnation award, equity in partnerships, and gains on sale of real estate. Expenses that are not reflected in the segments are provision for losses, advisory, net income and incentive fees, general and administrative, non-controlling interests and net loss from discontinued operations before gains on sale of real estate. Presented below is our reportable segments’ operating income for the three months ended March 31, 2012 and 2011, including segment assets and expenditures (dollars in thousands): Commercial For the Three Months Ended March 31, 2012 Properties Apartments Hotels Land Other Total Operating revenue $ $ $ $
